IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Ward Truckload Express, LLC,           :
                       Petitioner      :
                                       :
             v.                        :   No. 2623 C.D. 2015
                                       :
Workers' Compensation                  :
Appeal Board (Roy),                    :
                         Respondent    :


                                      ORDER


             NOW, October 21, 2016, upon consideration of petitioner’s

application for reargument and respondent’s answer in response thereto, the

application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge